NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               _________________

                                     No. 18-3759
                                  _________________

                           UNITED STATES OF AMERICA

                                            v.

                                  GEORGE ELIE, JR.
                                      a/k/a Unc,
                                              Appellant
                                  _________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           D.C. Crim. No. 1-16-cr-00154-001
                    District Judge: Honorable Christopher C. Conner
                                  _________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 11, 2019

            Before: SHWARTZ, KRAUSE, and FUENTES, Circuit Judges.

                                  (Filed: July 23, 2019)

                                  _________________

                                      OPINION**
                                  _________________




**
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge.

        George Elie, Jr. appeals a criminal conviction and sentence entered by the United

States District Court for the Middle District of Pennsylvania. Elie’s Counsel has concluded

that that his appeal presents no nonfrivolous issue and has filed a motion to withdraw under

Anders v. California.1 We will grant the motion to withdraw and affirm the conviction and

sentence.

                                             I.

        Elie pled guilty to conspiracy to distribute at least 100 grams of heroin in violation

of 21 U.S.C. § 846. Pursuant to that plea agreement, Elie waived the right to any appeal,

and agreed that the appropriate calculation under the federal Sentencing Guidelines, before

any reduction for acceptance of responsibility, was 188-235 months.       The District Court

reviewed the plea agreement with Elie and found that Elie’s guilty plea was knowing and

voluntary.

        After the plea, the United States Probation Office prepared a presentence

investigation report, which recommended Elie receive a three-level sentencing reduction

for acceptance of responsibility, resulting in a recommended sentence between 140 and

175 months. Elie filed no objections to that report that would affect the sentencing

calculation.




1
    386 U.S. 738 (1967).

                                              2
       At sentencing, the District Court agreed that a three-level sentencing reduction for

acceptance of responsibility was appropriate, and that Elie’s applicable sentencing range

under the Guidelines was 140-175 months. The District Court reviewed the sentencing

factors found in 18 U.S.C. § 3553(a), and sentenced Elie to 175 months’ imprisonment,

five years of supervised release, a fine of $3,000, and a special assessment of $100. Elie

filed an appeal.2

                                            II.

       Under Anders, when a defendant’s attorney concludes that there are no nonfrivolous

grounds for appeal, the attorney must file a motion to withdraw as defendant’s counsel,

accompanied by a brief stating all possible grounds for appeal.3 The defendant may, at his

election, file a pro se brief on his own behalf. Elie’s Counsel has filed an Anders brief

here. Elie has declined to file a separate brief.

       We engage in a two-step inquiry to resolve an Anders appeal. First, we determine

whether counsel “thoroughly examined the record in search of appealable issues” and

“explain[ed] why the issues are frivolous.”4 If counsel’s Anders brief satisfies the first




2
  Since this was a federal crime, the District Court had subject matter jurisdiction pursuant
to 18 U.S.C. § 3231. We possess appellate jurisdiction under 18 U.S.C. § 3742 and 28
U.S.C. § 1291. The Court exercises plenary review to determine whether there are any
nonfrivolous issues. See Simon v. Gov’t of the Virgin Islands, 679 F.3d 109, 114 (3d Cir.
2012).
3
  Anders, 386 U.S. at 744.
4
  United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

                                               3
requirement, then we move on to the second inquiry—whether an independent review of

the record reveals any nonfrivolous issues.5

               In her brief, Counsel reviews the potential bases for appeal. She establishes

that the District Court had jurisdiction over Elie’s conduct, which violated federal law and

occurred in the Middle District of Pennsylvania. Counsel also shows that Elie’s plea was

knowing and voluntary, that Elie waived his rights to appeal in his plea agreement, and that

all Fed. R. Crim. P. 11 requirements were satisfied. Additionally, she shows that Elie’s

sentencing calculation was appropriate, and consistent with the terms of Elie’s plea

agreement.      She also categorically demonstrates, with citations to the record, that the

District Court followed all procedural requirements in imposing Elie’s sentence, including

consideration of the § 3553(a) sentencing factors. The Supreme Court in United States v.

Booker directs us to review sentences for reasonableness, and Counsel shows that Elie’s

sentence is within the range of the Sentencing Guidelines calculation, and is otherwise

reasonable and consistent with the Booker standard.6

          We are satisfied that Counsel has met her obligations under Anders.           Our

independent review of the record identifies no additional nonfrivolous grounds for appeal.



                                          III.

         For the foregoing reasons, we will grant Counsel’s motion to withdraw and will

affirm Elie’s conviction and sentence.


5
    Id.
6
    543 U.S. 220, 261-62 (2005).
                                               4